DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 4/30/2021 has been entered.
 Claims 1, 5, 9-15, 17, and 20-21, 24-29, and 31-37 are pending.  
Claims 2-4, 6-8, 16 and 18 have been canceled.
Claims 1, 10, 17, 21, and 26 have been amended.
New claims 35-37 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 5, 9-15, 17, 20-21, 24-29, and 31-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 34 recites the limitation “a vitreous solid glass precursor having the following composition, in % by weight on an oxide basis:”  “TiO2  1- at least 7” which is contradictory.  If the wt. % of TiO2 is at least 7 it cannot be 1 or anything less than 7.  Therefore, one of ordinary skill is unable to determine the metes and bounds of the claim as written.  Correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34, is rejected under 35 U.S.C. 103 as being unpatentable over Beall (US 7,465,687) in view of Nagata et al (US 6,624,101 B1) and further in view of Sugawara (US 2012/0100982 A1) as evidenced by Predecki et al “Structural Aspects of the Lattice Thermal Expansion of Hexagonal Cordierite”.
Regarding claim 34, Beall teaches an internally nucleated cordierite glass ceramic article (col 2 lines 17-18).  Beall teaches that crystalline grains can be annealed from an initially glassy material thereby forming a glass ceramic.  Beall teaches that glassy articles are nearly void-free and are greater than 90% crystalline and preferably less than 5% residual glass by volume for low thermal expansion coefficient (col 1 line, 16 and19-21 and col 3 lines 15-18 and 24-26). Beall teaches a composition comprising 35-50% SiO2, 10-35% Al2O3, 10-25% MgO, 7-20% TiO2.  Beall teaches annealing from 1100 - 1300°C to achieve the desired crystallinity and teaches a 50-80% cordierite crystalline phase including a hexagonal (indialite) crystal structure (overlapping at least 60% and at least 70% indialite phase) (col 3 lines 42-46, col 5 lines 1-6, 30 and 31) (thus ceramicized) and references Fig. 1 (below) which identifies the dark portion as hexagonal cordierite (col 3 lines 36-46) which as evidenced by Predecki (I. Introduction) is indialite.  Beall also teaches a density can be as low as 2.5 g/cc (col 2 line 44) which 3.    
    PNG
    media_image1.png
    640
    496
    media_image1.png
    Greyscale


Beall teaches the article may be formed into any number of articles such as a radome (which is used in astronomy).
Beall does not teach a composition including ZrO2 and does not expressly teach a modulus of elasticity of at least 130 GPa or a thermal expansion coefficient as not more than 1x10-6/K.
However, Beall teaches a high Young’s modulus (modulus of elasticity) (col 2 lines 21-22) and teaches a modulus of elasticity of greater than 10GPa (col 1 line 40).  Beall also teaches the TiO2 as a nucleating agent (col 3 lines 10-15). Nagata teaches 2 to such a composition as a glass modifying oxide to assist in glass nucleation and to maintain small crystal grains and uniform precipitation (col 3 lines 15-22) and teaches an addition to a substantially similar composition with a TiO2 to ZrO2 ratio of 4.7% to 4.2% or 1.11 with a total of 8.9% on an oxide basis (Example 14).  Additionally, Sugawara teaches a cordierite based sintered body with hexagonal cordierite (indialite) as a main phase [0034] with an elastic modulus of 130GPa or more [0041] and a thermal expansion coefficient of preferably 0.2 x 10-6/K or less measured at 20-25˚C to reduce deformation [0042] in order to provide a precision part. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the glass composition of Beall with a Young’s modulus of elasticity greater than 10 GPa as taught by Beall and at least 130GPa with a thermal expansion coefficient of preferably 0.2 x 10-6/K or less to reduce deformation [0042] in order to provide a precision part as taught by Sugawara with a ZrO2 addition to the composition in the ratio as taught by Example 14 of Nagata and to provide enhanced (seed crystal) nucleation and small crystal sizes in the glass of Beall annealed between 1100 - 1300°C to achieve the desired crystallinity including 50-80% hexagonal cordierite (indialite) overlapping at least 60% indialite, and at least 95% crystal phase as taught by Beall.  Beall further teaches interlocking crystalline phases are formed including titanates (col 3 lines 29-30) at the disclosed annealing temperatures which with the addition of ZrO2 as taught by Nagata would include ZrTiO4.  Although Beall teaches crystalline grains annealed from an initially glassy material and temperatures resulting in ceramization, regarding the recitations “formed from a vitreous solid glass precursor”, “wherein the vitreous solid glass precursor is ceramicized”, and .
Allowable Subject Matter
Claims 1, 5, 9-15, 17, and 20-21, 24-25, 31-33, and 35-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art of record does not teach all of the limitations of claim 1 including in particular a percent by weight of 2 of 1 – less than 7 and with a total of TiO2 and ZrO2 from greater than 6 to 11% by weight on an oxide basis to produce the structure as claimed. 

Response to Arguments
Applicant’s amendments and arguments filed 11/7/2021 have been fully considered.  Applicant’s amendments regarding claims 1, 5, 9-15, 17, and 20-21, 24-25, 31-33, and 35-36 in relation to the amended TiO2 weight percent of from 1 to less than 7 weight percent have overcome the rejections under 35 USC 103 and the rejections have been withdrawn.  Applicant’s amendments and arguments, with respect to the rejections under 35 U.S.C 103 regarding the rejection of claim 34 is not convincing. 
Applicant argues (on p 7-8 of 12) that Beall does not provide an enabling disclosure to the claimed modulus and does not suggest low coefficient of linear thermal expansion. In response to Applicant’s argument, the modulus of elasticity and thermal expansion coefficient is taught by Sugawara and the modulus is influenced by a ratio of SiO2 to MgO [0036].  Therefore, Applicant’s argument is not persuasive.
Applicant argues that Beall combined with the ZrO2 as taught by Nagata would not include ZrTiO4 but does not provide any evidence that this would not inherently occur with the introduction of ZrO2 into the composition of Beall.  Applicant argues that Sugawara does not teach a specific porosity.  In response to Applicants argument Beall teaches a nearly void free article which is considered as less than 0.1% porosity.
Therefore, Applicant’s arguments are not convincing and claim 34 as written with TiO2 ranging from 1 to at least 7 wt. % does not overcome the rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784